Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 3) Page 1 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 3) Page 2 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 3) Page 3 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 3) Page 4 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 3) Page 5 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 3) Page 6 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 3) Page 7 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 3) Page 8 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                  Amended Schedule E/F (Part 3) Page 9 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 3) Page 10 of 26
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14   Desc
                 Amended Schedule E/F (Part 3) Page 11 of 26
                                                         Exhibit A

                                           Payments or Transfers to Creditors

                                                                                                              Reason for
Name                             Address                                 Date                  Amount/Value
                                                                                                              Payment/Transfer

Ronald Nichols                   653 Highway 17, Aliceville, AL 35442    10/30/2018-01/27/2019 $904,903.09    Trade Payments

                                 1901 Sixth Ave. N., Ste. 2400,
Maynard, Cooper & Gale, P.C.                                             10/30/2018-01/27/2019 $380,440.28    Legal Fees
                                 Birmingham, AL 35203

                                 390 Jourdan Road, Brooksville, MS
Devonn Miller                                                            10/30/2018-01/27/2019 $378,851.66    Trade Payments
                                 35467

Elysian Fish Farm                PO Box 319,Greensboro, AL 36744         10/30/2018-01/27/2019 $322,006.23    Trade Payments

                                 8700 Commerce Park Drive, Ste. 219,
Winsea International USA, Inc.                                           10/30/2018-01/27/2019 $243,236.00    Trade Payments
                                 Houston, TX 77036

                                 121 Somerville Rd. NE, Decatur, AL
Alabama Farmers Cooperative                                              10/30/2018-01/27/2019 $180,512.48    Loan Payments
                                 35601

Sea Delight, LLC                 8195 NW 67th Street, Miami, FL 33166    10/30/2018-01/27/2019 $177,953.30    Trade Payments

                                 Calle Colmenas, 35 Ontigola (Toledo),                                        Expense
Delfin Ultracongelados, S.A.                                             10/30/2018-01/27/2019 $155,400.00
                                 Spain 45340                                                                  Reimbursement

Blue Cross Blue Shield of        450 Riverchase Parkway East,
                                                                         10/30/2018-01/27/2019 $145,801.16    Insurance
Alabama, Payment Processing      Birmingham, AL 35236-0037
Givhan Land & Cattle Company,
                                 6900 AL Highway 5, Safford, AL 35630 10/30/2018-01/27/2019 $144,842.31       Trade Payments
Inc.
Heartland Catfish                55001 Highway 82-West, Itta Bena, MS    10/30/2018-01/27/2019 $144,708.00    Trade Payments


04754438.1

                 Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14            Desc
                                  Amended Schedule E/F (Part 3) Page 12 of 26
                                    38941

Hainan Eternal Spring Fisheries     Suite 1401, No. 22 Chaoyangmenwai
                                                                            10/30/2018-01/27/2019 $144,080.80   Trade Payments
Co., Ltd.                           Dajie, Beijing 100020, PR China

Pineview Farms                      4446 CR 10, Greensboro, AL 36744        10/30/2018-01/27/2019 $137,247.16   Trade Payments

Georgia Pacific Corrugated, LLC     405 Maxwell Dr., Albany, GA 31701       10/30/2018-01/27/2019 $137,121.04   Trade Payments

                                    314 Veterans Memorial Drive,
D & T Crawfish, LLC                                                         10/30/2018-01/27/2019 $128,855.00   Trade Payments
                                    Abbeville, LA 70510

Hilo Fish Company, Inc.             55 Holomua Street, Hilo, HI 96720       10/30/2018-01/27/2019 $126,844.50   Trade Payments

                                    5301 Maryland Way, Brentwood, TN
ComData XA662                                                               10/30/2018-01/27/2019 $125,295.12   Trade Payments
                                    37027

                                    2448 Hopewell Road, Brooksville, MS
Kyle D. Schmidt                                                             10/30/2018-01/27/2019 $124,498.66   Trade Payments
                                    39739

Packers Sanitation Services, Ltd.   3681 Prism Lane, Kieler, WI 53812       10/30/2018-01/27/2019 $121,060.96   Sanitation Services

Ken Diller                          1661 CR 2, Gallion, AL 36742            10/30/2018-01/27/2019 $116,516.50   Trade Payments

                                    1145 Empire Central Place, Dallas, TX
FFE Transportation Services, LLC                                            10/30/2018-01/27/2019 $116,080.85   Trade Payments
                                    75247

                                    7127 Hwy 98 W., Ste. 50, Hattiesburg,
Eagle Transportation, LLC                                                   10/30/2018-01/27/2019 $105,461.00   Trade Payments
                                    MS 39402

                                    600 18th Street North, Birmingham, AL
Alabama Power Company                                                       10/30/2018-01/27/2019 $104,969.31   Utilities
                                    35203

Jensen Tuna, Inc.                   5885 Hwy. 311, Holuma, LA 70360         10/30/2018-01/27/2019 $93,330.00    Trade Payments



04754438.1                                   2
                    Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14            Desc
                                     Amended Schedule E/F (Part 3) Page 13 of 26
                                    530 South 6th Avenue, City of Industry,
Seaquest Seafood Corporation                                                  10/30/2018-01/27/2019 $91,345.00   Trade Payments
                                    CA 91746

Transamerica Retirement Solutions 440 Mamaroneck Avenue, Harrison, NY
                                                                      10/30/2018-01/27/2019 $89,029.75           Trade Payments
Corp.                             10528

                                    300 Clinton Ave. W, Ste. 1, Huntsville,
LeaseSouth LLC                                                                10/30/2018-01/27/2019 $83,819.54   Trade Payments
                                    AL 35801

                                    7548 AL Hwy. 116, Gainesville, AL
Alan Nichols                                                                  10/30/2018-01/27/2019 $83,693.03   Trade Payments
                                    35464

Douglas Koehn-Quality Seining,      5111 US Highway 11 South, Boligee,
                                                                              10/30/2018-01/27/2019 $80,531.50   Trade Payments
LLC                                 AL 35443

Prairie Lake                        4446 CR 10, Greensboro, AL 36744          10/30/2018-01/27/2019 $75,691.86   Trade Payments

Jeremy Ensz d/b/a Cottonwood        1043 Collier Jones Rd., Uniontown, AL
                                                                              10/30/2018-01/27/2019 $74,970.44   Trade Payments
Acres, Inc.                         36786

                                    166 W North Ave., Pass Christian, MS
Crystal Seas Seafood, LLC                                                     10/30/2018-01/27/2019 $70,000.00   Trade Payments
                                    39571

                                    2094 Old Taylor Road., Ste. 200,
Mayo Mallette, PLLC                                                           10/30/2018-01/27/2019 $69,536.43   Legal Fees
                                    Oxford, MS 38655

Greene County Office of Treasurer   PO Box 510, Eutaw, AL 35462               10/30/2018-01/27/2019 $67,663.33   Taxes

Prairie Cajun Brands, LLC           1277 Highway 757, Eunice, LA 70535        10/30/2018-01/27/2019 $67,392.00   Trade Payments

                                    5111 US Highway 11 South, Boligee,
Double Wheel Farm                                                             10/30/2018-01/27/2019 $65,060.41   Trade Payments
                                    AL 35443

Herndon Farms                       166 CR 138, Boligee, AL 35443             10/30/2018-01/27/2019 $64,383.67   Trade Payments


04754438.1                                    3
                 Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14                 Desc
                                  Amended Schedule E/F (Part 3) Page 14 of 26
Collum Food Processing            1491 Thornton Street, Greenville, MS
                                                                          10/30/2018-01/27/2019 $58,609.44   Trade Payments
Machinery, Inc.                   38704

                                  14230 AL Highway 28, Linden, AL
Mitchell Hale                                                             10/30/2018-01/27/2019 $57,699.24   Trade Payments
                                  36748

                                  10222 AL Hwy. 61, Newbern, AL
Martin Litwiller                                                          10/30/2018-01/27/2019 $47,562.81   Trade Payments
                                  36765

                                  9292 Highway 69-South, Greensboro,
Bill D. Doman                                                             10/30/2018-01/27/2019 $45,972.76   Trade Payments
                                  AL 36744

                                  7627 AL Hwy. 25, Greensboro, AL
Hollingsworth Farms, Inc.                                                 10/30/2018-01/27/2019 $44,129.61   Trade Payments
                                  36744

                                  12240 Collections Center Drive,
Bunzl Processor Division                                                  10/30/2018-01/27/2019 $42,357.29   Trade Payments
                                  Chicago, IL 60693

                                  481 Republic Circle, Birmingham, AL
Strickland Paper Company, Inc.                                            10/30/2018-01/27/2019 $36,878.28   Office Supplies
                                  35214

River City Diesel Services        7748 CR 19, Demopolis, AL 36732         10/30/2018-01/27/2019 $31,961.32   Trade Payments
Horseshoe Farms, Jim Pearce, &
                                  173 West End, Eutaw, AL 35462           10/30/2018-01/27/2019 $30,783.48   Trade Payments
FirstSouth Bank
                                  3086 Paysphere Circle, Chicago, IL
Baader North America                                                      10/30/2018-01/27/2019 $30,726.35   Trade Payments
                                  60674

Power & Rubber Supply, Inc.       PO Box 3069, Tuscaloosa, AL 35403       10/30/2018-01/27/2019 $28,786.98   Trade Payments

                                  8750 N Central Expressway, Ste. 1000,
Reddy Ice Corporation                                                     10/30/2018-01/27/2019 $26,819.31   Trade Payments
                                  Dallas, TX 75231




04754438.1                                 4
                   Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14           Desc
                                    Amended Schedule E/F (Part 3) Page 15 of 26
                                   310 26th Avenue W., Birmingham, AL
Southeastern Refrigeration, Inc.                                         10/30/2018-01/27/2019 $26,806.17     Trade Payments
                                   35204

Leroy Dixon                        60 CR 138, Boligee, AL 35443          10/30/2018-01/27/2019 $26,473.86     Trade Payments

                                   390 Jourdan Road, Brooksville, MS
Devonn Miller                                                            10/30/2018-01/27/2019 $25,937.77     Trade Payments
                                   35467

                                   4446 County Road 10, Greensboro, AL
Little Rock Farm, Inc.                                                   10/30/2018-01/27/2019   $24,151.14   Trade Payments
                                   36744

                                   6600 Corporate Center Pkwy.,
Acosta, Inc.                                                             10/30/2018-01/27/2019 $23,941.78     Trade Payments
                                   Jacksonville, FL 32216

                                   11070 Lynn Creek Rd., Brooksville, MS
Douglas Giesbrecht                                                       10/30/2018-01/27/2019 $23,250.37     Trade Payments
                                   39739

Spire                              PO Box 2224, Birmingham, AL 35295     10/30/2018-01/27/2019 $22,799.01     Utilities

                                   6712 Old Canton Rd., Ridgeland, MS
Catfish Products, LLC                                                    10/30/2018-01/27/2019 $21,750.00     Trade Payments
                                   39157

                                   1319 Valence St., New Orleans, LA
Donald Palmer Company, Inc.                                              10/30/2018-01/27/2019 $21,739.15     Trade Payments
                                   70115

                                   4389 112th Avenue S.E., Calgary,
Canadian Biosystems, Inc.                                                10/30/2018-01/27/2019 $21,726.55     Trade Payments
                                   Alberta, Canada T2C 0J7

Marel Seattle, Inc.                2001 W Garfield St., Seattle, WA 98119 10/30/2018-01/27/2019 $21,473.98    Trade Payments

Channel Seafoods International,    4755 Technology Way, Ste. 107, Boca
                                                                         10/30/2018-01/27/2019 $21,472.50     Trade Payments
Inc.                               Raton, FL 33431

Memphis Foods International        2825 Farrisview Rd., Memphis, TN      10/30/2018-01/27/2019 $21,097.36     Trade Payments


04754438.1                                  5
                  Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14            Desc
                                   Amended Schedule E/F (Part 3) Page 16 of 26
                                    38118-1502

                                    127 Eastern Ave. # 11, Gloucester, MA
Island Lobster, Ltd.                                                         10/30/2018-01/27/2019 $20,570.00   Trade Payments
                                    01930

Hicks Pallets                       5746 Hannah Ct., Satsuma, AL 36572       10/30/2018-01/27/2019 $19,291.25   Trade Payments

                                    3601 Choptank Road, Preston, MD
Choptank Transportation, Inc.                                                10/30/2018-01/27/2019 $18,600.00   Trade Payments
                                    21655

                                    1550 McFarland Blvd. N, Tuscaloosa,
Alabama Catfish, LLC                                                         10/30/2018-01/27/2019 $17,700.00   Trade Payments
                                    AL 35406

Yale Carolinas, Inc.                9839 York Road, Charlotte, NC 28273      10/30/2018-01/27/2019 $17,314.95   Trade Payments

                                    3330 Millington Road, Beloit, WI
Kerry, Inc.                                                                  10/30/2018-01/27/2019 $17,133.01   Trade Payments
                                    53511

Freshwater Farms Products, LLC      4554 MS-12, Belzoni, MS 39038            10/30/2018-01/27/2019 $16,275.00   Trade Payments

                                    3530 Greensboro Ave., Tuscaloosa, AL
Atlas Welding Supply Co., Inc.                                               10/30/2018-01/27/2019 $15,798.66   Trade Payments
                                    35401

                                    2454 Sansershill Road, Brooksville, MS
Christon Peaster                                                             10/30/2018-01/27/2019 $15,204.60   Trade Payments
                                    39739

                                    11067 Lynn Creek Road, Brooksville,
Gerard Giesbrecht                                                            10/30/2018-01/27/2019 $15,130.42   Trade Payments
                                    MS 39739

Ralph Walker, Inc. Transportation   625 Old Highway 49 South, Richland,
                                                                             10/30/2018-01/27/2019 $14,943.00   Trade Payments
Brokerage                           MS 39218

                                    5624 Clifford Cir., Birmingham, AL
Southern Label Co., Inc.                                                     10/30/2018-01/27/2019 $14,364.78   Trade Payments
                                    35210



04754438.1                                   6
                   Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14              Desc
                                    Amended Schedule E/F (Part 3) Page 17 of 26
                                  6000 Hwy. 169 S., Ste. 300,
Farm Credit Leasing                                                        10/30/2018-01/27/2019 $14,171.94   Trade Payments
                                  Minneapolis, MN 55426

                                  425 N. Martingale Rd., Ste. 1250,
Union Leasing, Inc.                                                        10/30/2018-01/27/2019 $14,112.25   Trade Payments
                                  Schaumberg, IL 60173

                                  5757 S Loop E Fwy., Houston, TX
Marine Foods Express, Ltd.                                                 10/30/2018-01/27/2019 $14,100.00   Trade Payments
                                  77033

Superior Catfish                  11751 US-45, Macon, MS 39341             10/30/2018-01/27/2019 $13,207.93   Trade Payments

Glass Enterprises, Inc.           340 Moultrie Road, Camilla, GA 31730     10/30/2018-01/27/2019 $13,125.00   Trade Payments

                                  8350 NW 52nd Terrace, Ste. 409, Doral,
Blue Bay Commodities, LLC                                                  10/30/2018-01/27/2019 $12,952.00   Trade Payments
                                  FL 33166

Agiloc International, Inc.        100 N Hill Dr., Brisbane, CA 94005       10/30/2018-01/27/2019 $12,868.54   Trade Payments

                                  575 Industrial Road, Savannah, TN
Savannah Food Company, Inc.                                                10/30/2018-01/27/2019 $12,756.00   Trade Payments
                                  38372

Newell Paper Company              PO Box 631, Meridian, MS 39302-0631      10/30/2018-01/27/2019 $12,634.99   Trade Payments

                                  15480 Hwy. 69 South, Greensboro, AL
Robert P. Hall                                                             10/30/2018-01/27/2019 $12,466.86   Trade Payments
                                  36744

                                  501 Louisiana Street, Westwego, LA
A La Carte Specialty Foods, LLC                                            10/30/2018-01/27/2019 $12,000.00   Trade Payments
                                  70094

RAM, Inc.                         Highway 52 N., Crossett, AR 71635        10/30/2018-01/27/2019 $11,514.83   Trade Payments

The Bait Shop                     106 First Ave., Eutaw, AL 35462          10/30/2018-01/27/2019 $11,114.15   Trade Payments
Automation Personnel Services,
                                  PO Box 936648, Atlanta, GA 31193-        10/30/2018-01/27/2019 $11,051.21   Trade Payments
Inc.


04754438.1                                  7
                   Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14            Desc
                                    Amended Schedule E/F (Part 3) Page 18 of 26
                                   6648

                                   1932 Wynnton Road, Columbus, GA
Aflac, Inc.                                                               10/30/2018-01/27/2019 $10,272.18   Insurance
                                   31999-0797

Rocking R Farm                     4446 Co. Rd. 10, Greensboro, AL 36744 10/30/2018-01/27/2019 $10,004.30    Trade Payments

City of Eutaw Water Dept.          PO Box 431, Eutaw, AL 35462            10/30/2018-01/27/2019 $9,300.00    Utilities

D&F Equipment Sales, Inc.          PO Box 275, Crossville, AL 35962       10/30/2018-01/27/2019 $9,136.14    Trade Payments

BancorpSouth Equipment Finance     PO Box 3488, Tupelo, MS 38803          10/30/2018-01/27/2019 $9,074.94    Trade Payments

Marketing Support Services, Inc.   145 Rainbow Dr., Madison, AL 35758     10/30/2018-01/27/2019 $8,641.50    Trade Payments

                                   85 New Hampshire Ave., Ste. 200,
Global Aquaculture Alliance                                               10/30/2018-01/27/2019 $8,600.00    Trade Payments
                                   Portsmouth, NH 03801

                                   PO Box 105262, Atlanta, GA 31193-
AT&T                                                                      10/30/2018-01/27/2019 $8,522.77    Utilities
                                   6648

                                                                                                             Repairs and
Gaddy Electric & Plumping Co.      PO Box 480066, Linden, AL 36748        10/30/2018-01/27/2019 $8,233.91
                                                                                                             Maintenance

                                   PO Box 2434, Hendersonville, TN
Terry E. Blackaby                                                         10/30/2018-01/27/2019 $7,887.88    Trade Payments
                                   37077

                                   9602 Stonecross Bend Drive, Houston,
Steven Crawford                                                           10/30/2018-01/27/2019 $7,510.87    Trade Payments
                                   TX 77070

Gulf Coast Marine Supply Co.       PO Box 2088, Mobile, AL 36652          10/30/2018-01/27/2019 $7,275.32    Trade Payments

                                   121 Somerville Rd. NE, Decatur, AL
SouthFresh Aquaculture, LLC                                               10/30/2018-01/27/2019 $7,139.72    Trade Payments
                                   35601



04754438.1                                  8
                  Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14            Desc
                                   Amended Schedule E/F (Part 3) Page 19 of 26
                                 10710 Greens Crossing Blvd., Houston,
Sysco Houston                                                            10/30/2018-01/27/2019 $6,992.64       Trade Payments
                                 TX 77038-2716

Ice Plant, Inc.                  PO Box 4057, Meridian, MS 39304         10/30/2018-01/27/2019 $6,740.00       Trade Payments

Southeast Cold Storage           405 Alpha Dr., Destrehan, LA 70047      10/30/2018-01/27/2019 $6,715.50       Trade Payments

Dutch Lubricants, LLC            730 Alabama St., Columbus, MS 39702     10/30/2018-01/27/2019 $6,689.68       Trade Payments
                                                                                               TOTAL:
                                                                                               $7,047,177.60




04754438.1                                9
                  Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14           Desc
                                   Amended Schedule E/F (Part 3) Page 20 of 26
                                        Exhibit B

                             Payments or Transfers to Insiders

                                                         Total            Reason for
      Name            Address            Date
                                                      Amount/Value     Payment/Transfer
                                                                        Loan Payments,
                   121 Somerville
    Alabama                                                                 Capital
                      Rd. NE,         01/28/2018-
    Farmers                                            $2,063,788.66     Expenditures,
                    Decatur, AL       01/27/2019
   Cooperative                                                          Insurance, Feed
                       35601
                                                                           Purchases

                     505 Energy
                    Center Blvd.,
                                      02/02/2018 –
 Andrea Harrison      Suite 605,                        $49,354.46          Salary
                                       01/25/2019
                    Northport, AL
                       35473

                     505 Energy
                    Center Blvd.,
                                      01/28/2018-                          Expense
 Andrea Harrison      Suite 605,                         $1,655.69
                                      01/27/2019                        Reimbursements
                    Northport, AL
                       35473

                     505 Energy
                    Center Blvd.,
     Christine                        02/02/2018 –
                      Suite 605,                        $158,800.18         Salary
     Costley                           01/25/2019
                    Northport, AL
                       35473

                     505 Energy
                    Center Blvd.,
     Christine                        01/28/2018-                          Expense
                      Suite 605,                        $23,687.51
     Costley                          01/27/2019                        Reimbursements
                    Northport, AL
                       35473

  Givhan Land       6900 Alabama
                                      01/28/2018-                       Purchase of Live
 and Cattle Co.,   Hwy. 5, Safford,                     $775,500.56
                                      01/27/2019                            Catfish
      Inc.            AL 36773

                     505 Energy
                    Center Blvd.,
                                      02/02/2018 –
 Jimmy Hughes         Suite 605,                        $122,111.21         Salary
                                       01/25/2019
                    Northport, AL
                       35473




04754447.1

Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14               Desc
                 Amended Schedule E/F (Part 3) Page 21 of 26
                   505 Energy
                  Center Blvd.,
                                  01/28/2018-                     Expense
 Jimmy Hughes       Suite 605,                   $10,722.40
                                  01/27/2019                   Reimbursements
                  Northport, AL
                     35473

                   505 Energy
                  Center Blvd.,
                                  02/02/2018 –
   Justin Funk      Suite 605,                   $89,399.97        Salary
                                   01/25/2019
                  Northport, AL
                     35473

                   505 Energy
                  Center Blvd.,
                                  01/28/2018-                     Expense
   Justin Funk      Suite 605,                   $12,302.63
                                  01/27/2019                   Reimbursements
                  Northport, AL
                     35473

                   505 Energy
                  Center Blvd.,
                                  02/02/2018 -
   Mark Lamb        Suite 605,                   $201,799.71       Salary
                                   01/25/2019
                  Northport, AL
                     35473

                   505 Energy
                  Center Blvd.,
                                  01/28/2018-                     Expense
   Mark Lamb        Suite 605,                   $25,511.90
                                  01/27/2019                   Reimbursements
                  Northport, AL
                     35473

                   505 Energy
                  Center Blvd.,
                                  02/02/2018 –
   Mike Miller      Suite 605,                   $141,448.65       Salary
                                   01/25/2019
                  Northport, AL
                     35473

                   505 Energy
                  Center Blvd.,
                                  01/28/2018-                     Expense
   Mike Miller      Suite 605,                    $4,629.53
                                  01/27/2019                   Reimbursements
                  Northport, AL
                     35473

                   505 Energy
                  Center Blvd.,   02/02/2018 –
 Steve Crawford                                  $130,799.76       Salary
                    Suite 605,     01/25/2019
                  Northport, AL



04754447.1                              2
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14      Desc
                 Amended Schedule E/F (Part 3) Page 22 of 26
                     35473

                   505 Energy
                  Center Blvd.,
                                  01/28/2018-                      Expense
 Steve Crawford     Suite 605,                   $35,379.97
                                  01/27/2019                    Reimbursements
                  Northport, AL
                     35473

                                                  TOTAL:
                                                $3,846,892.79




04754447.1                              3
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14    Desc
                 Amended Schedule E/F (Part 3) Page 23 of 26
                                                       Exhibit C

                                              Legal Actions or Assignments


                                                   Nature                                                      Status of
       Case Title             Case Number                      Court Name             Court Address
                                                   of Case                                                       Case


 Double Wheel Ranch,                                         Circuit Court of
                               35-CV-2017-                                         400 Morrow Avenue,
LLC, et al. v. SouthFresh                           Civil    Greene County,                                    Pending
                                  900047                                             Eutaw, AL 35462
Aquaculture, LLC, et al.                                        Alabama

                                                             Circuit Court of
    Charles Brown v.           48-CV-2013-                                          101 E Coats Ave.,
                                                    Civil    Marengo County,                                    Settled
    SouthFresh Feeds              900089                                            Linden, AL 36748
                                                                   AL

   Reginald George v.                                        Circuit Court of
                               35-CV-2018-                                         400 Morrow Avenue,
   SouthFresh Farms                                 Civil    Greene County,                                     Settled
                                  900055                                             Eutaw, AL 35462
      Corporation                                               Alabama

                                                              United States
                                                             District Court for
Deepwater Horizon Multi-                                                           500 Poydras St., New
                              MDL No. 21-79         Civil       the Eastern                                     Settled
   District Litigation                                                              Orleans, LA 70130
                                                                 District of
                                                                 Louisiana

                                                              United States
 Kleen Products, LLC, et                                     District Court for
                                                                                  219 South Dearborn St.,
al. v. International Paper,    1:10-cv-5711         Civil      the Northern                                     Settled
                                                                                    Chicago, IL 60604
            et al.                                              District of
                                                                  Illinois




            04754411.3

           Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14                       Desc
                            Amended Schedule E/F (Part 3) Page 24 of 26
                                        Exhibit D

                       Debtor’s Shareholder, Officers, and Directors

                                                                       % interest held, if
             Name            Address                 Position
                                                                             any
                         121 Somerville Rd.
   Alabama Farmers                                   Managing
                          NE, Decatur, AL                                    100%
     Cooperative                                    Shareholder
                               35601
                         505 Energy Center
                                                 Chairman of the
      Sam Givhan          Blvd., Suite 605,                                   N/A
                                                     Board
                        Northport, AL 35473
                         505 Energy Center
     Rivers Myres         Blvd., Suite 605,       Vice Chairman               N/A
                        Northport, AL 35473
                         505 Energy Center
      Mark Lamb           Blvd., Suite 605,          President                N/A
                        Northport, AL 35473
                         505 Energy Center
    Thomas Hallin         Blvd., Suite 605,          Treasurer                N/A
                        Northport, AL 35473
                         505 Energy Center
                                                  Chief Financial
      Justin Funk         Blvd., Suite 605,                                   N/A
                                                 Officer/Secretary
                        Northport, AL 35473
                         505 Energy Center
     Tina Johnson         Blvd., Suite 605,       Vice President              N/A
                        Northport, AL 35473
                         505 Energy Center
   Christine Costley      Blvd., Suite 605,       Vice President              N/A
                        Northport, AL 35473
                         505 Energy Center
    Steve Crawford        Blvd., Suite 605,       Vice President              N/A
                        Northport, AL 35473
                         505 Energy Center
     Jo Ann Fuller        Blvd., Suite 605,     Assistant Secretary           N/A
                        Northport, AL 35473
                         505 Energy Center
   Alfred Cheatham        Blvd., Suite 605,     Assistant Treasurer           N/A
                        Northport, AL 35473
                         505 Energy Center
    Andrea (Boles)                                  Assistant
                          Blvd., Suite 605,                                   N/A
      Harrison                                 Secretary/Treasurer
                        Northport, AL 35473
                         505 Energy Center
     Tommy Paulk          Blvd., Suite 605,       Board Member                N/A
                        Northport, AL 35473
      Bill Sanders       505 Energy Center        Board Member                N/A


04756270.1

Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14                Desc
                 Amended Schedule E/F (Part 3) Page 25 of 26
                       Blvd., Suite 605,
                     Northport, AL 35473
                      505 Energy Center
     Dan Groscost      Blvd., Suite 605,         Board Member         N/A
                     Northport, AL 35473
                      505 Energy Center
    David Womack       Blvd., Suite 605,         Board Member         N/A
                     Northport, AL 35473
     Tricia Arnold                             Treasurer (previous)   N/A




04756270.1                                 2
Case 19-70152-JHH11 Doc 332-4 Filed 06/12/19 Entered 06/12/19 10:35:14      Desc
                 Amended Schedule E/F (Part 3) Page 26 of 26
